FARR, J.
Original, action, in the Common. . Pleas wherein L. L. George was plaintiff and the P. & O. Power & Light Co. was defendant.
George sought a mandatory injunction to compel the Power Co. to turn on the current for electric lights in George’s office. By the rules of the Power Co., if bills were paid on or before the , 10th of the month succeeding the month-for which rendered, a rebate of 5 per cent was allowed.
A bill, of $2.82 was rendered to George for October, 1922 which, if paid on or before November 10th, would amount to $2.68.- George’s stenographer testified that she made out a check for $2.68, dated Nov. 10th and mailed it to the Power Co. The clerk in charge of the books of the Power Co. testified that' the check was received on Nov. 13th.
The contract between the parties provided that upon failure to comply with the terms or rules of the company, the service might be discontinued. In. the Common Pleas, judgment was rendered for the Power. Co.,- George ,appealed to the Gourt of Appeals which held:': ,
The testimony of the stenographer op', the one hand, and the clerk on the other, was un-' disputed. It cannot be well said here that, ,the testimony discloses that this bill was paid witkin the time fixed by the Company. It was *334the duty of.-George, if. he -wished to. obtain the; rebate, to see that,-the payment reached the .- Company within.-the time- fixed-.by- the -con-trae t.-'Judgmentf of' defendant.
Attorneys-J. K. Harrison for George, Harington, Deford, Huxley & Smith for Powqer Co.